Citation Nr: 1109468	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  09-24 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in September 2010.  A transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at the September 2010 hearing that he sustained a concussion while serving in Vietnam when an enemy rocket grenade exploded 25 to 30 feet away from him while he was in a convoy that was ambushed.  He was knocked unconscious, and does not specifically recall receiving treatment.  His service treatment records show that on January 4, 1971, he was treated for blunt trauma to the right check and left hand and for a hematoma over the right zygoma.  The left hand was tender and swollen over the third and fourth metacarpals and there was a decrease in strength.  His face was stable, there was no fracture, and a neurological examination was within normal limits.  However, there is no record in the file which documents that the Veteran was injured in an ambush as he has described.

The Veteran's service personnel records have not been associated with the claims file.  Therefore, on remand, an attempt should be made to obtain them.  After the service personnel records are obtained, an attempt should be made to verify that a convoy in which the Veteran's unit participated was ambushed between December 1, 1970, and January 31, 1971. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to give him another opportunity to provide any additional specific information he may have concerning the claimed attack on the convoy.  Advise him that, if possible, he should provide specific locations, names of other individuals who were also present and witnessed or knew of the ambush, or who can confirm his proximity to it.  Advise the Veteran that this information is necessary to obtain supportive evidence of the alleged attack on the convoy, and that he must be as specific as possible, because without such details an adequate search for verifying information cannot be conducted.

2.  Forward a copy of the Veteran's military personnel records, together with the information that has been obtained, to the Joint Services Records Research Center (JSRRC) for an attempt at verification through morning reports, or other appropriate means, of an attack on a convoy involving the Veteran's unit between December 1, 1970 and January 31, 1971.

3.  If the described incident, above, can be corroborated, either by further information from the Veteran or by additional research initiated by the RO, arrange for the April 2009 VA examiner to prepare an addendum to his examination report.  If she is not available, another audiologist should prepare the addendum.  The claims file, to include this Remand, must be made available to the audiologist for review, and the report should include discussion of the Veteran's pertinent history and assertions.

a.  The reviewer should be asked to provide an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's bilateral hearing loss was caused by or aggravated by his active service, to include the injuries the Veteran sustained in the attack on the convoy, or whether such causation or aggravation is unlikely (i.e., less than a 50-50 degree of probability).

b.  Note: The term "at least as likely as not" as used above does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

c.  A complete rationale for any opinion expressed must be provided.  If the examiner cannot reach an opinion without resorting to mere speculation, she should explain why that is the case.

4.  Therefore, the RO should readjudicate the claim for service connection for bilateral hearing loss.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of th1e Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

